





--------------------------------------------------------------------------------







CONSULTING AGREEMENT


THIS CONSULTING AGREEMENT (" Agreement"), dated as of July 1, 2015 (the
"Effective Date"), by and between Capstone Industries, Inc., a Florida
Corporation (the "Company"), and George Wolf, (the "Consultant"), located at
7687 NW 127111 Manor, Parkland, FL 33076.
WHEREAS, the Company desires to have the Consultant perform certain functions
for the Company, and the Consultant desires to perform such functions for the
Company, all as more fully set forth herein.
NOW, THEREFORE, in consideration of the foregoing recitals and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Consultant does hereby agree with the Company as follows:


1.
Scope of Work. During the term of this Agreement, the Consultant shall perform
the consulting and advisory services as the Consultant and the Company may
mutually agree (the "Services"). The Service shall be performed in a
professional manner reasonably satisfactory to the Company; provided, however,
that the time, location and manner of performance of the Services shall be
within the discretion of the Consultant.



(a)
Provide Support to Sales/Marketing



1.
As requested the Consultant will assist with developing and formulating sales
strategies and participate in key account presentations.




11.
As requested the Consultant will assist with developing and formulating
strategies for new product development.



(b)
Establish Protocol for a Global Sales Operation Function



The Consultant shall be responsible for defining and organizing a Global Sales
Operation Protocol for review and approval by the Company


(c)
Manage Sales Operation Function



The Consultant shall be responsible for managing Sales Operation and assist in
hiring and training of an individual to manage Sales Operation for the Company
in the future.


2.
Compensation.





(a)
Rate and Expenses. The Company shall pay the Consultant the rate for the
Services provided hereunder (the "Compensation").

1

--------------------------------------------------------------------------------




1. July 1, 2015 - December 31, 2015 - $10,500.00 per month


11. January 1, 2016-December 21, 2017 - $12,500.00 per month


111. Company expenses incurred reimbursed subject to approval


(b)
Taxes. The Consultant shall be responsible for the filing and payment of all
federal, state, provincial, and local taxes and contributions imposed or
required under unemployment insurance, social security, income, capital gains
and other tax laws relating to the Compensation (the "Taxes and Contributions").
If the Consultant fails to file and pay all Taxes and Contributions that it is
required to file and pay, and the Company is required to pay the Consultant' s
Taxes and Contributions on its behalf, the Consultant shall reimburse the
Company for the amount of such Taxes and Contributions.



3.
Covenant Not to Solicit. During the term of this Agreement and for a period of
two (2) years immediately following the termination of this Agreement, the
Consultant (i) shall neither directly nor indirectly induce, advise or encourage
any employee, agent, consultant or independent contractor of the Company or any
of the Company's subsidiary or affiliated companies to terminate his, her or its
relationship with such person or entity; attempt to hire or retain or cause the
hiring or retaining of, any such employee, agent, consultant or independent
contractor, with another or third party, person or entity, except with the
specific written consent of the Company in advance



4.
Confidential Information.



(a)
Covenant of Nondisclosure. Except as required by law, the Consultant shall not,
at any time, directly or indirectly, use, publish, disseminate or otherwise
disclose any Confidential Information (defined below) relating to or arising
from the Services, any services provided to the Company prior to the date
hereof, the financial terms of this Agreement, or the present, past or
prospective business of the Company to any third party without the prior written
consent of the Company.



(b)
Definition. "Confidential Information" means secret or proprietary information
which is disclosed to or learned by the Consultant or developed by the
Consultant in performing the Services at any time during the term of this
Agreement or during the Consultant's performance of services to the Company
prior to the date hereof, including without limitation inventions, discoveries,
trade secrets, and know-how; computer software code, designs, routines,
algorithms, and structures; product information; research and development
information; lists of clients and other information relating thereto; financial
data and information; business plans and processes; and any other information of
the Company that the Company informs or informed the Consultant, or that the
Consultant should know by virtue of its position, is non-public or is otherwise
to be kept confidential; provided, however that "Confidential Information" shall
not include information which (i) was generally available at the time of
disclosure to the Consultant or becomes generally available to the public
thereafter, other than as a result of disclosure by the Consultant, (ii) the
Consultant can demonstrate was in the Consultant's possession or was available
to the Consultant on a non-confidential basis, prior to its engagement by the
Company,

or (iii) becomes available to the Consultant from a third party who is under no
obligation t
2

--------------------------------------------------------------------------------




maintain the confidentiality of such information. It is understood that many
snippets of code within the product are by their nature generic and not
considered proprietary under the terms of this agreement.


(c)
Additional Requirements. The Consultant agrees that, before disclosing any
Confidential Information to any employee, agent, independent contractor or
subcontractor (collectively, the "Consultant Agents"), the Consultant shall
ensure that such Consultant Agent has agreed in writing to be bound by similar
obligations of confidentiality as this Section 4 with respect to the
Confidential Information.



(d)
Return of Property. The Consultant agrees that all such Confidential
Information, in whatever form, (including all copies thereof) that came or come
into the Consultant's possession or control, whether prepared by the Consultant
or others: (a) is the property of the Company, (b) will not be used by the
Consultant in any way except in the performance of the Services, and (c) upon
the request of the Company at the termination of this Agreement, will be left
with, or forthwith returned by the Consultant to, the Company.



(e)
Nondisparagement. Each party hereto agrees that it will not (and, in the case of
the Company, will cause its will cause management and employees not to) directly
or indirectly make or ratify any statement , public or private, oral or written,
to any person that disparages, either professionally or personally, the other
party or its management , employees or its affiliated or subsidiary companies or
that is derogatory or untruthful in any material respect about the other party
or its management, employees or its affiliated or subsidiary companies.



5.
Covenant Not to Compete Through Disclosure of Trade Secrets to Competitors.
Except as required by law, the Consultant shall not, directly or indirectly,
disclose any trade secrets to any person or entity connected with or interested
in any business which performs services that are the same as or that are
substantially similar to the services of the Company offered during the term
hereof, or which designs , develops , manufactures, prepares, markets, sells,
installs , services or distributes products or performs services in direct
competition with the Company' s products. Nothing in this Section limits the
Consultant's obligation to protect the Company' s Confidential Information set
forth in Section 4.



6.
Work Product and Intellectual Property.





(a)
Developments. The Consultant agrees, for itself, and its Consultant Agents, that
it and they will make prompt written disclosure to the Company, will hold in
trust for the sole right and benefit of the Company, and will and hereby do
assign to the Company all its and their right, title and interest in and to any
ideas, inventions , original works of authorship, developments, improvements or
trade secrets ("Developments") which (i) it or they have solely or jointly
conceived or reduced to practice in the performance of services to the Company
during the period prior to the date hereof, or (ii) it or they may solely or
jointly conceive or reduce to practice or cause to be conceived or reduced to
practice in the performance of the Services and which in any way relate to the
Services or result from or are suggested by the Services or the objective for
which the Services are being performed. All Developments devised, made,
developed or perfected after termination of this Agreement with the Company are
within the provisions of the preceding sentence if conceived in whole or
material part during the period of





3

--------------------------------------------------------------------------------




this Agreement, during the period in which the Consultant or its Consultant
Agents performed services to the Company prior to the date hereof, or with the
use of Company resources or facilities. The Consultant acknowledges that all
original works of authorship which are or were made by it or any employee,
agent, independent contractor or subcontractor (solely or jointly with others)
within the scope of this Agreement and which are protectable by copyright are
"works made for hire," as that term is defined in the United States Copyright
Act (17 U.S.C., Section 101). If required by any applicable law in order to give
effect to the intent of this paragraph, the Consultant shall be deemed to have
sold all right, title and interest in, to and under the Developments to the
Company for the Compensation, and the Consultant shall deliver to the Company a
bill of sale for the Developments in form reasonably acceptable to the Company.


(b)
Obtaining Letters Patent, Copyright Registrations and Other Protections. The
Consultant and its Consultant Agents will assist the Company in every proper way
(at the Company' s sole expense) to obtain and from time to time enforce United
States and foreign proprietary rights relating to any and all inventions ,
mask-works, original works or authorship, developments, improvements or trade
secrets of the Company, or which it or they have assigned to the Company, in any
and all countries. To that end, the Consultant will execute, verify and deliver
such documents and perform such other acts (including appearing as a witness),
and shall cause any Consultant Agent to do the same, as the Company may
reasonably request for use in applying for, obtaining, perfecting, evidencing,
sustaining and enforcing such proprietary rights and its and their assignment
thereof to the Company. In addition, the Consultant will execute, verify and
deliver, and will cause to be executed, verified and delivered, all assignments
of such proprietary rights to the Company or its designee. The Consultant' s
obligation to assist the Company with respect to proprietary rights in any and
all countries shall continue beyond the termination of this Agreement. The
Consultant hereby irrevocably designates and appoints the Company and its duly
authorized officers and agents as the Consultant's agent and attorney-in- fact
for the Consultant and/or such Consultant Agent, to act for and on behalf of the
Consultant and/or such Consultant Agent to execute, verify and file any such
documents and to do all other lawfully permitted acts to further the purpose of
this paragraph with the same legal force and effect as if executed by an
authorized officer of the Consultant and/or by such Consultant Agent. The
Consultant hereby waives and quitclaims to the Company any and all claims, of
any nature whatsoever, which the Consultant now or may hereafter have for
infringement of any proprietary rights assigned by the Consultant to the
Company.



(c)
Shop Rights. The Consultant agrees that the Company shall be entitled to a shop
right providing the Company a non-exclusive, royalty-free and irrevocable
(although non- transferable and non-assignable) license to make, use and sell
any invention or other protectable development (whether patentable or not)
conceived or made or authorized by or on behalf of the Consultant which is not
within the scope of the above meaning of the term Developments, or within the
scope of the term inventions, mask works, original works of authorship,
developments, improvements or trade secrets of the Company, but which was
conceived or made or authored on the time of the Company or with the use of the
facilities or materials of the Company or with the use of Confidential
Information of the Company.







4

--------------------------------------------------------------------------------




(d)
Before assigning any Consultant Agent to work on the Services or sharing any
Confidential Information with such Consultant Agent, the Consultant shall ensure
that such Consultant Agent has agreed in writing to the provisions of this
Section.



7.
Term and Termination.



(a)
Except as set forth in Paragraph (b) of this Section 7, this Agreement shall
commence on the date hereof and shall remain in full force and effect until
December 31, 2017, unless sooner terminated (i) upon 30-days' prior written
notice by one party to the other party at any time, or (ii) if either party
fails to cure a breach of this Agreement within ten (10) days after receiving
written notice thereof, then the non-breaching party may immediately terminate
this Agreement upon written notice to the other party. This Agreement may be
renewed for successive additional one (1) year terms by mutual consent of the
parties.



(b)
Notwithstanding the foregoing, in the event of a termination of this Agreement,
(i) the Company shall remain obligated to pay the Consultant for all work
performed through the date of termination, and (ii) the provisions of Sections
3, 4, 5 and 6 shall not terminate, but instead shall survive termination of the
Agreement to the extent provided therein.



8.
Good Faith and Fair Dealing. Each party hereto agrees and covenants that such
party shall at all times operate in good faith with a sense of fair dealing
vis-a-vis the other party to this Agreement.



9.
Independent Contractor. The parties agree that no employment relationship is
created by this Agreement. The parties hereby agree that the Consultant is an
independent contractor, and that this Agreement does not constitute the
Consultant an agent, employee, legal representative, joint venture or partner of
the Company for any reason whatsoever and neither party is authorized to act on
behalf of the other party. The Consultant shall not be subject to the direction
and control of the Company as to the means and methods employed by it in
performing the Services within the parameters established by the Company.



10.
Waiver. Any waiver by the Company or by the Consultant of a breach of any
provision of this Agreement shall not operate or be construed as a waiver of any
subsequent breach of the same or any other provision hereof.





11.
Severability; Reformation. In case any one or more of the provisions or parts of
a provision contained in this Agreement shall, for any reason, be held to be
invalid, illegal or unenforceable in any respect, such invalidity, illegality or
unenforceability shall not affect any other provision or part of a provision of
this Agreement; and this Agreement shall, to the fullest extent lawful, be
reformed and construed as if such invalid or illegal or unenforceable provision,
or part of a provision, had never been contained herein, and such provision or
part reformed so that it would be valid, legal and enforceable to the maximum
extent possible. Without limiting the foregoing, if any provision (or part of
provision) contained in this Agreement shall for any reason be held to be
excessively broad as to duration, geographical scope, activity or subject, it
shall be construed by limiting and reducing it, so as to be enforceable to the
fullest extent compatible with then existing applicable law.

5

--------------------------------------------------------------------------------




12.
Survival of Obligations. The Consultant' s obligations under this Agreement
shall survive the termination of this Agreement, regardless of the manner of
such termination.



13.
Amendments; Assignments. This Agreement may be amended, modified or assigned in
whole or in part, only by an instrument in writing signed by all parties hereto.
This Agreement may not be assigned by either party without the prior written
consent of the other party, except by the Company to a direct or indirect
wholly-owned subsidiary or to any entity that acquires the Company and/or
substantially all the assets of the Company.



14.
Notices. Any notices or other communications required hereunder shall be in
writing and shall be deemed given when delivered in person, or upon sending
facsimile or e-mail transmission, or when mailed, by certified or registered
first-class mail, postage prepaid, return receipt requested , addressed , (a) if
to the Company, to the Company' s principal place of business at 350 Jim Moran
Boulevard, Suite 120, Deerfield Beach, FL 33442, Attention: CFO, James G.
McClinton or, (b) if to the Consultant, to the Consultant' s address set forth
on the signature page of this Agreement, or to such other addresses as either
party shall have notified the others in accordance with the provisions of this
Section 14.



15.
Counterparts. This Agreement may be executed in two or more counterparts, each
of which shall constitute an original and all of which shall be deemed a single
agreement.



16.
No Violation of Third Party Agreements. The Consultant hereby represents and
warrants that the Consultant is not currently employed or retained on an
independent contractor basis by any other person, which would conflict with the
Services or the other terms of this Agreement, and the Consultant' s execution
and delivery of this Agreement and performance of its obligations hereunder do
not, and will not, violate the terms of any other contract, agreement or
arrangement , whether written or oral, to which the Consultant is a party or
otherwise subject, including without limitation any agreement between the
Consultant and a former employer or client.



17.
Entire Agreement. This Agreement constitutes the entire agreement between the
parties and supersedes all prior agreements and understandings, whether written
or oral, relating to the subject matter of this Agreement.



[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
























6

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each of the parties hereto has caused this Consulting
Agreement to be executed as of the date first above written.




Company:
Capstone Companies, Inc.
 
 
By: /s/ Stewart Wallach
Title: CEO
 
Consultant:
 
 
By: /s/ Geroge Wolf
Title: Consultant
 
Address:
7687 NW 127th Manor
Parkland, FL 33076
















































Signature Page to Consulting Agreement
7

--------------------------------------------------------------------------------




Exhibit A


General Release of All Claims


As a material inducement to the Company to enter into this Agreement, and in
consideration of the benefits and other good and valuable consideration, the
receipt and sufficiency is hereby acknowledged, you, on behalf of yourself, your
heirs, administrators, representatives, executors, successors, and assigns,
hereby irrevocably and unconditionally release, acquit, and forever discharge
Capstone Industries, Inc. and each of  its  predecessors,  parents, 
subsidiaries affiliates, divisions , related entities, successors and assigns,
and all of their respective current and former agents, officers, directors ,
shareholders, employees, members, trustees, fiduciaries, representatives,
attorneys and all persons acting by, through, under or in concert with  any of
them (the "Released Parties") from any and all charges, complaints,  claims, 
liabilities, obligations, promises, agreements, damages, causes of action,
suits, demands, losses, debts, and expenses of any nature whatsoever, known or
unknown ("Claims") which you have, had or claim to have against any Released
Party up to and including the date you sign this Agreement. This General Release
of Claims shall include, without limitation, Claims relating to your employment
with the Company, Claims of discrimination under the common law or any federal 
or state statute (including, without limitation , the Civil Rights Act of 1964,
the Americans with Disabilities Act and the Age Discrimination in Employment
Act, all as amended), Claims for wrongful discharge , Claims for the payment of
any salary, wages, bonuses, commissions, vacation pay, severance pay or
benefits, Claims of detrimental reliance, and all other statutory, common law or
other Claims of any nature whatsoever, to the extent permitted by law. This
General Release of Claims does not apply to any Claims concerning a breach of
this Agreement or any claims arising after the date you sign this Agreement.
With respect to the Claims you are waiving herein, you acknowledge that you are
waiving your right to receive money or any other relief in any action instituted
by you or on your behalf by any other person, entity or government agency.






































8

--------------------------------------------------------------------------------




ADDENDUM TO CONSULTING AGREEMENT




If Capstone Industries feels it is in their best interest to have George Wolf
convert to full-time Executive status, anytime following the initial term
(07/01/2015 - 12/31/2015), the annual salary will be equal to the Consultant fee
rate applicable at that time and the employment term would continue through
December 31, 2017 before any further review would take place.


























































































9

--------------------------------------------------------------------------------






capstone ·
Addendum to Consulting Agreement


This Addendum to Consulting Agreement (the "Agreement" ) is made and entered
into on January 1, 2017 by and between Capstone Industries , Inc ., a Florida
Corporation (the "Company " ), and George Wolf, (the "Consultant" ), located at
7687 NW 127th Manor, Parkland, FL 33076 .


WHEREAS, on July 1, 2015, the Company and George Wolf entered into a Consulting
Agreement (the "Consulting Agreement") whereby George Wolf would provide Support
to Sales & Marketing, Establish Protocol for a Global Sales Operation Function
and Manage the Sales Operation Function for the Company, and the Consultant
desires to perform such functions for the Company.


This Agreement amends and modifies the Consulting Agreement as follows:


1.
Scope of Work .



Rate and Expenses. The Company shall pay the Consultant the rate for the
Services provided hereunder (the "Compensation").


(a)
Provide Support to Sales/Marketing

iii. Will deal directly with specific retail accounts when requested by CEO


2.
Compensation n.



(a)
Rate and Expenses. The Company shall pay the Consultant the rate for the
Services provided hereunder (the "Compensation" ).

ii.
January 1, 2016 - December 31, 2016 - $12,500.00, per month January 1, 2017 -
December 31, 2017 - $13,750.00, per month



iii.
Bonus Compensation -Ten Thousand Dollars ($10,000 .00) to be paid in the month
of January 2017.





IN WITNESS WHERE OF, the parties have executed this Agreementt on the date first
written above.


Company:
Capstone Companies, Inc.
 
 
By: /s/ Stewart Wallach
Title: CEO
 
Consultant:
 
 
By: /s/ Geroge Wolf
Title: Consultant
 
 
Witness:
Name: /s/ Aimee Gaudet

 














Capstone Industries, Inc.
350 Jim Moran Blvd. Suite 120 Deerfield Beach, FL 33442


Ph: (954)570-8889 I Fax: (954)252 -3442
www.capstoneindustries.com
10

--------------------------------------------------------------------------------






capstone
Addendum #2 to Consulting Agreement


This Addendum to Consulting Agreement (the " Agreement") is made and entered
into on January 1, 2018 by and between Capstone Industries, Inc., a Florida
Corporation (the "Company" ), and George Wolf , (the "Consultant" ), located at
7687 NW 127t h Manor, Parkland, FL 33076 .


WHEREAS, on July 1, 2015, the Company and George Wolf entered into a Consulting
Agreement (the
" Consulting Agreement") whereby George Wolf would provide Support to Sales &
Marketing, Establish Protocol for a Global Sales Operation Function and Manage
the Sales Operation Function for the Company, and the Consultant desires to
perform such functions for the Company.


This Agreement amends and modifies the Consulting Agreement as follows:


1.
Scope of Work.



Rate and Expenses. The Company shall pay the Consultant the rate for the
Services provided hereunder (the "Compensation").


(a)
Provide Support to Sales/Marketing

iii. Will deal directly with specific retail accounts when requested by CEO




2.
Compensation.



(a)
Rate and Expenses. The Company shall pay the Consultant the rate for the
Services provided hereunder (the "Compensation").

January 1, 2018 - December 31, 2018 - $13,750.00, per month




IN WITNESS WHEREOF, the parties have executed this Agreement on date first
written above.


Company:
Capstone Companies, Inc.
 
 
By: /s/ Stewart Wallach
Title: CEO
 
Consultant:
 
 
By: /s/ Geroge Wolf
Title: Consultant
 
 
Witness:
Name: /s/ Aimee Gaudet









Capstone Industries, Inc.
350 Jim Moran Blvd. Suite 120 Deerfield Beach, FL 33442


Ph: (954)570-8889 I Fax: (954)252 -3442
www.capstoneindustries.com





11

--------------------------------------------------------------------------------